Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites the limitation “a second transistor having a second gate, a second source and a second drain ……, the other of the second source and the second drain being coupled to either the first source or the first drain” (emphasis added).  First, it is unclear what exactly constitutes the claimed second transistor in accordance with Figs.2 and 3.  Does it refer to a first reset transistor (36)? Or does it refer to a second reset transistor (38)?  Clarification is required.  Second, it is unclear how the claimed second transistor (either 36 or 38) is coupled to the drain or source of the claimed first transistor (34).  Clarification is required.
Furthermore, it is unclear what constitutes the claimed signal line in accordance with Fig.3.  Does it refer to a signal line (22)?  Or does it refer to a signal line (25)?  Clarification is required.  If the claimed signal line refers to a signal line of 25 in Fig.3, it 
Regarding claim 2, it is unclear what exactly constitutes the claimed third transistor.  Clarification is required.
Regarding claim 9, the phrase “the first capacitor” of line 1 lacks a proper antecedent basis.  In view of expediting the prosecution and providing a proper antecedent basis, the examiner will treat claim 9 to be dependent on claim 5.  Appropriate correction is required.
Claims not specifically mentioned above are rejected by virtue of their dependency on a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirose et al (US 2013/0341491) in view of Tamaki et al (US 2015/0115339), and further in view of Blanquart (US 2013/0038760).

Regarding clam 2, as far as the claim is understood, Hirose discloses the use of a third transistor (203).
Regarding claim 3, the specific scheme and configuration utilized to supply voltage source would have been obvious to one of ordinary skill in the art in view of meeting different design requirements and achieving the particular desired performance.
Regarding claims 4, 10-14, the limitations therein are shown in Fig.3 of Hirose and Fig.3A of Tamaki.

Allowable Subject Matter
Claims 5-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claims 5-9, the prior art fails to disclose or make obvious an imaging device comprising, in addition to the other recited features of the claim, the features of the first and second pixels each include the details and functions of a first capacitor and a second capacitor in the manner recited in claim 5.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Machida et al (US 2020/0036915) is cited for disclosing an imaging apparatus including unit pixel.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K PYO whose telephone number is (571)272-2445.  The examiner can normally be reached on 9:00-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Y Epps can be reached on 571-272-2485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN K PYO/            Primary Examiner, Art Unit 2878